Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Ellis on 04/14/2022.

The application has been amended as follows: 
Claim 1:  A pouch film comprising: 
a housing section, configured to provide a space in which an electrode assembly is housed; and
a gas chamber section formed integrally with the housing section and configured to discharge a gas generated by reacting an electrolyte with the electrode assembly to an outside,
wherein the gas chamber section includes:
a gas chamber passage extending from the housing section, communicating with the housing section, and configured to serve as a passage of the electrolyte flowing into the housing section and to discharge the gas from the housing section; 

a gas chamber inlet extending from the deformation part, and communicating with the deformation part so that the electrolyte is injected through the gas chamber inlet into the electrode assembly, 
 wherein a cross section of the deformation part is 
wherein the deformation part is formed to have an elongated shape traversing a direction in which the gas chamber inlet extends, and
wherein the deformation part is configured to maintain a shape of the gas chamber inlet.



Claim 3:  The pouch film according to claim 1, wherein the deformation part is formed by denting or expanding a portion of the gas chamber. 


Claim 7: A method of manufacturing a secondary battery, comprising:
preparing a pouch film which comprises: a housing section configured to house an electrode assembly; and a gas chamber section formed integrally with the housing section and configured to discharge a gas generated by reacting an electrolyte with the electrode assembly to 
forming a deformation part by denting or expanding a portion of the gas chamber section in a predetermined shape;
housing the electrode assembly in the housing section;
injecting the electrolyte through the gas chamber inlet formed on one side of the gas chamber section;
discharging a gas generated by
removing the gas chamber section and sealing the housing section,
wherein the deformation part is formed to have an elongated shape traversing a direction in which the gas chamber inlet extends, 
wherein a cross section of the deformation part is 
wherein the deformation part is configured to maintain a shape of the gas chamber inlet.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In light of the Remark, filed on 12/09/2021, the applicant's argument has been fully considered and it is PERSUSIVE; and
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/UYEN M TRAN/            Primary Examiner, Art Unit 1726